Citation Nr: 1401165	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-31 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable rating for service-connected hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the current appeal, and specifically in August 2012, the Veteran testified at a hearing at the Houston RO conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

The Board notes that the issue of entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected prostate cancer, status-post radical prostatectomy with impotency, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable rating for the service-connected right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  It is as likely as not that the Veteran's left ear hearing loss is attributable to his military service.

2.  It is as likely as not that the Veteran's tinnitus is causally or etiologically related to his military service.  

CONCLUSIONS OF LAW

1.  The Veteran has hearing loss in his left ear that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus was incurred as a result of his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claims for entitlement to service connection for right ear hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

Left Ear Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Veteran maintains that he has hearing loss in his left ear as a result of his exposure to loud noises and sounds while serving as an Infantryman and specifically while participating in combat duty in service.  He contends that he first noticed hearing problems in service and has continued experiencing hearing problems since this time.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hearing loss of his left ear.  

Turning to the Veteran's service treatment records, at the May 1966 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
-5(5)
5(15)
15(20)
LEFT
-5(10)
-10(0)
-10(0)
0(10)
15(20)

[The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as shown above.]  

The Board acknowledges that, based on these audiological findings, the Veteran had some hearing loss at the highest frequency in the left ear.  However, while these findings reflect a slight level of hearing loss, as previously mentioned, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and he had a physical profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, there are no pre-service audiological evaluations or reports reflecting any evidence, signs, or findings of left ear hearing loss associated with the Veteran's claims file.  Indeed, the examiner who evaluated the Veteran at his enlistment examination did not note there to be any hearing loss in the Summary of Defects and Diagnoses section, and the Veteran was found to be qualified for enlistment.  Therefore, to the extent that any reasonable doubt exists as to whether the Veteran had a pre-existing left ear hearing disability prior to the commencement of his active service on June 15, 1966, the Board will resolve this doubt in favor of the Veteran and finds that hearing loss of the left ear did not pre-exist his period of service.  He is therefore presumed to have been in sound condition at entry to service in June 1966.  

At the April 1969 separation examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation pure tone thresholds, in decibels, were:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
XXXX
40
LEFT
5
5
5
XXXX
5

The Board acknowledges that the Veteran's audiometric test results at separation revealed findings of hearing loss in the right ear for VA purposes.  

In the present appeal, the Veteran's military records reflect that his military occupational specialty (MOS) was that of Light Weapons Infantryman, and his personnel records show that he served in the Republic of Vietnam from December 1967 to November 1968.  During his August 2012 hearing, the Veteran described his exposure to acoustic trauma during his combat tour of duty in Vietnam.  According to the Veteran, he served as a machine gunner and his duties included guarding the "artillery batteries," running "ambushes and patrols" and scouting various areas, to include "Highway 1, A Shau Valley" on a regular basis.  The Veteran contends that he was continually exposed to extreme noises and sounds while working with and around artillery and machine gun fire during his period of service in Vietnam.  He also claims to have experienced difficulty hearing since his period of military service.  According to the Veteran, his hearing acuity has worsened since his separation from service.  See August 2012 Hearing Transcript (T.), pp. 3-4.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

As previously noted, the Veteran's military records reflect that his MOS was that of a Light Weapons Infantryman, that he had last been assigned to the 504th Infantry Regiment, that he had eleven months of foreign service, and that he received a Vietnam Service Medal, as well as a Combat Infantryman Badge (CIB).  In the case of any veteran who engaged in combat with the enemy in active service, the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Here, based on the Veteran's MOS as well as his receipt of the CIB, the Board concedes that the Veteran was exposed to acoustic trauma in service. 

Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

The recent audiological examination establishes that the Veteran has a current hearing disability in the left ear that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Board notes that the VA audiological evaluation conducted in April 2008 provided pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
70
85
90
LEFT
5
30
65
80
80

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 90 percent in the left ear.  Based on these findings, the VA examiner diagnosed the Veteran with having mild to severe sensorineural hearing loss in the left hear.  
These findings meet the requirements of 38 C.F.R. § 3.385 (2013).  

Thus, the remaining question pertaining to service connection is whether the Veteran's left ear hearing loss is related to his military noise exposure.  During the April 2008 VA examination, the Veteran relayed his military history and reported a history of combat noise exposure while fulfilling the duties of an infantryman.  The Veteran specifically related his hearing problems to his exposure to noises and sounds produced by helicopters, tanks, demolition equipment and the detonation of explosive devices, as well as the firing of mortars, machine guns, and missile launchers on a regular basis.  According to the Veteran, he did not wear any hearing protection in service.  With respect to his post-service occupational noise exposure, the Veteran described his exposure to factory/plant noise, to include construction, pipefitting and jack hammer noises and sounds.  The Veteran did note that hearing protection was provided and used during his time.  The Veteran also reported to experience recreational noise exposure when participating in hunting activities, and whenever he drove his truck or used his chainsaw, power lawn mower, and weed eater.  According to the Veteran, did not use hearing protection during these activities.  Based on her interview with and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with mild to severe sensorineural loss in the left ear.  In the May 2008 addendum report, the same VA examiner, after reviewing the Veteran's claims folder, and noting the Veteran's extensive history of civilian noise exposure, determined that the Veteran's left ear hearing loss was not a result of his military noise exposure, but more likely due to his civilian noise exposure and other non-military influences.  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced a decline in his hearing acuity since his period of service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

Accordingly, after reviewing the evidence of record and resolving reasonable doubt in his favor, the Board finds that the Veteran's current left ear hearing loss cannot be reasonably disassociated from his in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded in-service noise exposure as well as his credible post-service assertions that he has continued to experience hearing loss in his left ear since his discharge from service.  

While the Board recognizes that the evidence of record is negative for any treatment for, or diagnosis of left ear hearing loss until many years after service, the Veteran has asserted that there was a noticeable difference in his hearing after he finished his tour of duty in Vietnam.  See T., p. 4.  In addition, while the Veteran has admitted to a history of post-service occupational noise exposure, the evidence of record reflects that his initial exposure to extreme noises occurred during his military service.  Furthermore, at the April 2008 VA examination, the Veteran indicated that he always wore hearing protection when performing his post-service occupational duties.  The Board also concludes that the April 2008 VA medical report is of limited probative value to the extent that the examiner does not appear to have given much weight to the Veteran's account of his in-service experiences, his conceded exposure to combat sounds while serving in Vietnam, and his assertions that he began experiencing hearing problems prior to his separation from service.  

Thus, the Board finds that the VA examiner's opinion has little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds the evidence is at least in equipoise that the Veteran's left ear hearing loss is related to his in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's in-service experiences and his competent complaints of continued hearing problems since service.  

Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has sensorineural hearing loss in the left ear that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  As previously discussed, the Veteran maintains that he was exposed to extreme noises and sounds while serving as a Light Weapons Infantryman in service.  During his hearing, the Veteran testified that he has experienced ringing in his ears since service.  See T., pp. 4, 7.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, the Veteran's DD 214 confirms that his MOS was that of Light Weapons Infantryman, and that he received a CIB.  

Moreover, the Board has granted the Veteran's request for service connection for hearing loss based on his description of his in-service exposure to acoustic trauma while serving as an infantryman and participating in combat duty.  That the Veteran has hearing loss adds to the credibility of his contention that he has tinnitus because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this matter, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id. With regard to the latter, the Board has granted service connection for hearing loss in this case because the evidence is at least in equipoise that the hearing loss was noise-induced, i.e., a result of his exposure to noise during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA audiological evaluation in connection with his tinnitus claim in April 2008, at which time he reported to experience recurring tinnitus bilaterally that reappears every two or three minutes every few days a month.  He also reported to experience tinnitus particularly "when things are quiet."  The VA examiner noted that tinnitus was a subjective complaint with no objective means of documenting its presence or absence.  In the May 2008 addendum opinion, the VA examiner noted that the Veteran's self-reported "hissing sound in his ears for a few days a month for two or three seconds at a time" was not consistent with noise induced tinnitus.  Based on the audiological evaluation and the Veteran's reported statements, the examiner determined that the Veteran's tinnitus was not a result of his military noise exposure, but more likely due to his civilian noise exposure and other non-military influences.  

However, in his June 2008 notice of disagreement (NOD), the Veteran disputed this medical opinion and described his tinnitus as a persistent "ringing" sound in his ears.  At his hearing, the Veteran testified that he began experiencing a ringing/buzzing sound after finishing his tour of duty in Vietnam.  According to the Veteran, he continued to experience this condition throughout the remainder of his military service, and was informed at his separation examination that "it would probably go away."  He also stated that he attempted to seek treatment for this condition after service, but was told there was nothing that could be done.  According to the Veteran, he has learned to live with the ringing sound in his ears throughout the years.  See T., p. 4.  

Importantly, as previously discussed herein, the Board has conceded the Veteran's in-service acoustic trauma.  Furthermore, the cited provisions from The MERCK Manual confirm that tinnitus usually accompanies noise-induced hearing loss.  In other words, if a veteran has noise-induced hearing loss (as the Veteran here does as a result of his in-service acoustic trauma), that person is likely also to have noise-induced tinnitus.  Importantly, the Board has determined that the Veteran's contention that he experiences tinnitus constitutes competent and credible evidence upon which the Board may rely in making its decision.  

Thus, the evidence for and against the claim for service connection for tinnitus on a direct basis is at least in approximate balance.  Based on this record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service during his period of active service.  Again, and of particular importance in this regard are the facts that the Veteran's in-service noise exposure has been conceded and that he has provided competent and credible evidence (e.g., assertions) of ringing in his ears since service.  Accordingly, and based on this evidentiary posture, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for left ear hearing loss is granted.  

Service connection for tinnitus is granted.  





REMAND

The Veteran contends that his service-connected right ear hearing loss is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his right ear hearing loss is required to allow for further development of the record.

The Veteran was afforded a VA audiological examination in April 2008.  On examination, the audiological evaluation revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 15, 15, 70, 85 and 90 respectively.  During his August 2012 hearing, the Veteran testified that his hearing acuity in his right ear has diminished and worsened throughout the years.  According to the Veteran, during a treatment visit with one of his physicians the prior year, he was informed that his hearing had worsened and that he could not hear.  See T., p. 5.  

Further review of the claims file reveals that the Veteran has not been afforded a VA audiological examination since the April 2008 evaluation, over five-and-a-half years ago.  Moreover, the April 2008 evaluation did not include a discussion of the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over five years since the Veteran's last VA examination and the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the AOJ must afford the Veteran another audiological examination to determine the current severity of his service-connected right ear hearing loss.  

In addition, in light of the Veteran's assertion that he recently had his hearing evaluated the year prior, and as this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file, all identified and outstanding records of VA treatment pertaining the Veteran's service-connected hearing loss from the VA Medical Center (VAMC) in Houston, Texas dated from February 2008 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Contact the Veteran to determine if he has obtained any private medical treatment for his hearing loss.  If so, ask the Veteran to provide the full address for the private treatment facility where he receives, or has received, treatment for his hearing loss, as well as the specific dates in which he received treatment there.  After obtaining the appropriate release of information form(s) where necessary, procure and associate with the claims folder copies of records of any treatment that the Veteran may have received for his hearing loss.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  All such available documents should be associated with the Veteran's claims folder.  Any negative responses should be properly annotated into the record.  

3.  Then, once these records have been obtained and associated with the claims file, schedule the Veteran for a VA audiological examination to ascertain the severity of his right ear hearing loss.  Audiometric testing and speech discrimination testing should be performed by use of the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's right ear hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's right ear hearing loss, such a conclusion should be explained in detail.  

Also, the examiner is requested to provide an opinion as to any impact that the Veteran's hearing loss has on his ability to work and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


